Ron.~Gug Turner
County Auditor
Denton County
Denton, Texas
Dear SW:             Opinioh No. O-1102
                     Re: Can the county pay a sheriff on a
                          salary basis for his meals when on
                          official business either in or out
                          of the county?
        Your request for an opinion on the above stated ques-
tion has been received by this office.
        Your letter reads in part as follows:
        "Our sheriff Is paid on a salary basis and
    the county owns the cars.
        "I would like an opinion as to whether or
    not the county can pay for his meals when on of-
    ficial business either in oreout of the county,"
        Section (b) of Article 3899,   R. C. 9. reads as fol-
lows:
       "(b) Each officer named in this Act, where
   he receives a salary as compensationfor his ser-
   vices, shall be empoveredand permitted to pur-
   chase and have charged to his county all reason-
   able expenses necessary in the proper and legal
   conduct of his office, premiums on officials'
   bonds, premium on fire, burglary, theft, robbery
   insuranceprotecting public funds and Including
   the costs of surety bonds for his deputies, such
   expenses to be passed on, pre-determinedand
   allowed in kind and amounts, as nearly as possi-
   ble, by the commissioners'court once each month
   for the ensuing month, upon the applicationby
   each officer, stating the kind, probable amount
   of expenditureand the necessity for the expenses
   of his office for such ensuing month, which ap-
   plication shall, before presentationto~said court,
   first be endorsed by the county auditor, if any,
                                                         -   .




Hon. Guy Turner, page 2        O-1102


   otherwlse the county treasurer, only as to whether
   funds are available for payment of such expenses.
   The commissioners'court of the county of the
   sheriff's residence may, upon the written and sworn
   application of the sheriff stating the necessity
   therefor purchase equipment for a bureau of crlm-
   inal identlflcation;such as cameras, finger
   print cards. Inks, chemicals,microscopes,radio
   and laboratory equipment,filing cards, filing
   cabinets, tear gas and other equipment in keeping
   with the systenlin use by the Department of Pub-
   lic Safety of this State, or the United States
   Department of Justice and/or Bureau ofCrIminal
   Identification."
       "Such purchases shall be made by each officer,
   when allowed, only by requisition in manner pro-
   vided by the County Atiltor,~ if any, otherwise by
   the Commissioners'court. Each officer shall, at
   the close of each month of his tenure of office,
   make an itemized and sworn report of ~11~approved
   expenses incurred by him and charged to his county,
   accompanyingsuch report with invoices covering
   such purchases and requisitions Issued by him in
   support of such report. If such expenses be in-
    ~curreain connectionwith ang particular case,
   such report shall name such case. Such report,
   Invoices and requisitions shall be subject to the
   audit of the county auditor, if any, otherwise by
   the commissioners'court, and if it appears that
   any item was not Incurred by such officer, or that
   such item was not a necessary or legal expense of
   such offlce, or purchased upon proper requisition,
   such item shall be by said County Auditor or court
   rejected, in which case the payment of such item
   may be adjudicated In any court of competent jurls-
   diction. All such approved clalms"and accounts
   shall be paid from the 0fficers'~SalaryFund unless
   otherwise proviaea hereln.
        "The commissioners'court of the county of
   ttiesheriff's residence may, upon the written
   and sworn application of such officer, stating
   the necessity therefor, allow one or more auto-
   mobiles to be used by the sheriff in the discharge
   of official business, which, If purchased by the
   county shall be bought in the manner prescribed
   by law for the purchase of supplies and paid for
   out of the General Fund of the county and they
   shall be reported and paid In the same manner as
Hon. Guy Turner, page 3        O-1102


    herein provided for other expenses.
        "Where the automobile or automobilesare owned
    by the sheriff or his deputles, they shall be al-
    lowed four (4$9 cents for each mile traveled Fn
    the discharge of official business, which sum shall
    cover all expenses of the maintenance,deprecia-
    tion and operation of such automobile. Such mlle-
    age shall be reported and paid in the same manner
    prescribed for other allowable expenses under the
    provisions of this sectton . No automobile shall
    be allowed for any Deputy Sheriff except those re-
    gularly employed in outside work. It shall be the
    duty of the county auditor, if any, otherwise the
    commissioners*court, to check the speedometerread-
    ing of each of said automobiles,owned by the county
    once each month and to keep a public record thereof;
    no automobile owned by the county shall be used
    for any private purpose."
        On January 29, 1936, this department held In ah opinion
wrltten by Hon. Joe J. Alsup, Assistant Attorney General, ad-'
dressed to Hon. W. B. Walker, County Attorney, Coleman County,
Texas, that the provisions of Article 3899, R. C. 9. are broad
enough to include such expenses as hotel bills and meals for
a sheriff or other county officers while away from the county
seat on official business assuming that the same be necessary.
For under the terms of Article 3899, all reasonableand neces-
sary expenses are allowable and we feel that In some cases
hotel bills and meals would be proper and necessary.
       We quote from an oplnlon written by Hon. Joe J. Alsup,
Assistant Attorney General, addressed to &tr.Orn Smith, sheriff
of Johnson County, as follows:
       "A sheriff is entitled to all reasonable
   expenses necessary in the proper and legal con-
   duct of his office. If in the discharge of his
   official duties It becomes necessary for said
   sheriff to go without the confines of his county,
   clearly all expenses incurred when reasonable and
   necessary should be paid as expense of office.
   It would be manifestly unfair to require the sher-      _
   lff to pay this amount out of his salary."
        Under the terms of Article 3899, supra, all reasonable
and necessary expenses are allowable and we belleve that ex-
penses for meals would be proper and necessary.
       You are respectfully advlsed that It Is the opinion
Eon. Guy Turner, page 4        O-1102


of this department that the county can pay for the meals of
the sheriff when he is on official business away from the
county seat, either in or out of the county.
        Trusting that the foregoing answers your inquiry,
we remain
                               Yours very truly
                             ATTORNEY GENERAL OF TEXAS


                               By s/Ardell Williams
                                    Ardell Williams
                                         AssIstant
AW:AW:wc

APPROVED ADG 3, 1939
s/Gerald C. Mann
ATTORNEYGENERAL OF TgxAS
Approved Opinion CommitteeBy s/WRK Chairman